Case 1:20-cv-01358-JPH-MJD Document 4 Filed 05/20/20 Page 1 of 3 PageID #: 35




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CRYSTAL LAX,                                  )
                                              )
                         Plaintiff,           )
                                              )
                    v.                        )   No. 1:20-cv-01358-JPH-MJD
                                              )
CITY OF MUNCIE, INDIANA,                      )
                                              )
                         Defendant.           )

                         ORDER SCREENING COMPLAINT

                  I.         Granting In Forma Pauperis Status

      Plaintiff Crystal Lax’s motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows

Ms. Lax to proceed without prepaying the filing fee, she remains liable for the

full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65

(7th Cir. 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a litigant

to proceed ‘without prepayment of fees,’ . . . but not without ever paying fees.”).

No payment is due at this time.

                       II.     Denying Appointment of Counsel

      To the extent that Ms. Lax requests an appointment of counsel, see dkt.

2, such request is DENIED with prejudice because it provides neither

sufficient information to make a determination on the merits nor an

acknowledgement of the conditions of the appointment of counsel. The clerk

is directed to include a form motion for assistance with recruiting counsel

with Ms. Lax’s copy of this Order. If Ms. Lax wishes to file a motion for


                                          1
Case 1:20-cv-01358-JPH-MJD Document 4 Filed 05/20/20 Page 2 of 3 PageID #: 36




counsel, she must do so using the form provided, and she must support her

motion with documentation of her efforts to recruit counsel on her own.

                               III.   Screening

      A. Screening Standard

      The Court has the inherent authority to screen Ms. Lax’s complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status.”). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The Complaint

      Ms. Lax brings her complaint under 42 U.S.C. § 1983. The complaint

names two defendants: the City of Muncie, Indiana and the Office of the City



                                       2
Case 1:20-cv-01358-JPH-MJD Document 4 Filed 05/20/20 Page 3 of 3 PageID #: 37




Clerk in Muncie, Indiana. Dkt. 1. Ms. Lax alleges that her rights were violated

through various acts: illegal wiretapping of her home; harassing, stalking, and

bullying her; treating her as a “black slave”; and neglecting, ignoring, and

overlooking her complaints. Id. at 5. She seeks monetary damages. Id.

      C. Discussion of Claims

      Ms. Lax’s complaint does not specify any defendants or present a “story

that holds together” about what any defendants did. McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011). It therefore must be dismissed for

failure to state a claim because it does not “state a claim to relief that is

plausible on its face.” Ashcroft, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

      Ms. Lax SHALL HAVE through June 22, 2020 to file an amended

complaint. An amended complaint should explain the basis for this Court’s

jurisdiction, specify the defendants against whom claims are raised, and

explain what those defendants did, and when. See Fed. R. Civ. P. 8(a); 12(b). If

Ms. Lax does not file an amended complaint, the Court will dismiss this case

with prejudice without further notice.

SO ORDERED.

Date: 5/20/2020



Distribution:

CRYSTAL LAX
805 S. Shipley Street
Muncie, IN 47302


                                          3
